CPI CORP. LETTERHEAD

 

December 19, 2008

 

SEARS, ROEBUCK AND CO.

Attention: Licensing Manager,

Licensed Businesses,

Department 725 E3-378B

3333 Beverly Road

Hoffman Estates, Illinois 60179

 

and to:

 

SEARS HOLDINGS MANAGEMENT CORP.

Attention: Assistant General Counsel, Specialty Retail

B6-350A

3333 Beverly Road

Hoffman Estates, Illinois 60179

 

Ladies and Gentlemen:

 

Reference is made to that certain License Agreement (the “License Agreement”)
entered into as of January 1, 1999 by and between Sears, Roebuck and Co.
(“Sears”) and Consumer Programs Incorporated (“Licensee”). Capitalized terms
used but not defined in this letter agreement shall have the meanings given them
in the License Agreement, as amended.

Amendment No. 7 to the License Agreement, dated as of August 11, 2003
(“Amendment No. 7”), amended the License Agreement to provide for an adjustment
to the Earned Commissions payable by Licensee to Sears. The parties are entering
into this letter agreement (i) to resolve all amounts owed with respect to the
adjustment provision to Earned Commissions set forth under paragraph (B)(2) to
Exhibit C to the License Agreement and in settlement of certain other
obligations under the License Agreement and (ii) in connection. with the
parties’ entry into a new License Agreement, dated as of January 1, 2009, by and
among Sears, Licensee and CPI Corp. (the “Company”), which was executed on the
date hereof (the “Renewal Agreement”).

1. As satisfaction for all amounts owed pursuant to paragraph (B)(2) to Exhibit
C to the License Agreement and in settlement of certain other obligations under
the License Agreement, Licensee shall pay Sears $6,750,000 in cash
simultaneously with the execution of this letter agreement, $1,500,000 in cash
on April 30, 2009 and $150,000 in cash on December 31, 2009 and on each of the
first five anniversaries of that (the “Annual Fee”); provided that, upon the
termination of the Renewal Agreement, the Licensee shall not be obligated to pay
the Annual Fee pursuant to this paragraph 1 due after the date of such
termination. Sears shall have the right to set off amounts owed to Licensee
under the Renewal Agreement against Annual Fees owed by Licensee or the Company
that are past due.

 

--------------------------------------------------------------------------------



December 19, 2008

Page -2-

 

 

2. In consideration of the above, the Company agrees to transfer to Sears or its
designee 325,000 shares of common stock of the Company (the “Shares”), free and
clear of all Liens. “Liens” shall mean, whether arising under any contract or
otherwise, any debts, claims, security interests, liens, encumbrances, pledges,
mortgages, retention agreements, hypothecations, rights of others, assessments,
restrictions, voting trust agreements, options, rights of first offer, proxies,
title defects, and charges or other restrictions or limitations of any nature
whatsoever.

 

3. The Company and Licensee represent and warrant to Sears as follows:

 

(a) The Shares have been duly authorized and validly issued, fully paid and
non-assessable and free of any pre-emptive rights or Liens.

 

(b) Each of the Company and Licensee has full corporate power and authority to
execute and deliver this agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by the Company and Licensee of this agreement has been, and the
consummation by the Company and Licensee of the transactions contemplated hereby
has been, duly and validly authorized and approved by all necessary corporate
action of the Company and Licensee. This agreement has been duly and validly
executed and delivered by the Company and Licensee, and constitutes a valid and
binding obligation of the Company and Licensee enforceable against each in
accordance with its terms.

 

(c) The execution, delivery and performance of this agreement by the Company and
Licensee will not, and the consummation of the transactions contemplated hereby
will not, conflict with, result in a termination of, contravene or constitute a
default under, or be an event that with the giving of notice or passage of time
or both will become a default under, or give to any other person any right of
termination, payment, acceleration, vesting or cancellation of or under, or
accelerate the performance required by or maturity of, or result in the creation
of any Lien or loss of any rights of the Company or Licensee or any of their
respective subsidiaries pursuant to any of the terms, conditions or provisions
of or under (i) any applicable law, (ii) the organizational documents of the
Company or Licensee or (iii) any contract, plan or other instrument binding upon
the Company or Licensee, or to which the property of the Company or Licensee is
subject.

 

 

4. Sears acknowledges that:

 

(a) The Company’s issuance of Shares is made in reliance upon Sears’s
representations to the Company, which by acceptance hereof Sears hereby
confirms, that: (i) the Shares will be acquired by Sears for investment only,
for its own account and not as a nominee or agent and not with a view to the
sale or distribution; and (ii) Sears has no current intention of selling,
granting participation in or otherwise distributing the Shares. By executing
this letter agreement, Sears further represents that Sears does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person, or to any third person, with
respect to any of the Shares.

 

--------------------------------------------------------------------------------



December 19, 2008

Page -3-

 

 

(b) The Shares have not been registered under the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “1933 Act”).

 

(d) Sears represents that it is an accredited investor (as such term is defined
in Rule 501 of the 1933 Act) and that it has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment in the Company. Sears further represents that it (i) is
familiar with the business and financial condition, properties, operations and
prospects of the Company and its subsidiaries, (ii) has had, prior to the
execution of this letter agreement, the opportunity to ask questions of, and
receive answers from, the Company and to obtain additional information necessary
to make an investment decision in the Shares. Sears has made, either alone or
together with its advisors, such independent investigation of the Company as
Sears deems to be, or its advisors deem to be, necessary or advisable in
connection with this investment.

 

(d) Sears represents that Sears will not sell, transfer or otherwise dispose of
the Shares without registration under the 1933 Act and applicable state
securities laws, or an exemption therefrom. Sears understands that, in the
absence of an effective registration statement covering the Shares or an
available exemption from registration under the 1933 Act and applicable state
securities laws, the Shares must be held indefinitely. Sears acknowledges that
the Company has no obligation to repurchase or otherwise acquire or redeem any
of the Shares.

 

(f) Sears represents that neither Sears nor anyone acting on Sears’s behalf has
paid any commission or other remuneration to any person in connection with the
purchase of the Shares.

 

(i) Any certificate for the Shares to be received by Sears will be imprinted
with a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES LAWS.
SUCH SHARES MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF SUCH
REGISTRATION OR ANY OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

5. The parties acknowledge and agree that this letter agreement settles all
disputes with respect to any adjustments with respect to the Earned Commissions
obligations set forth in the License Agreement and that the payments made by
Licensee and the Company hereunder shall be in full settlement of all amounts
owed, owing or related to any adjustment obligations of Licensee with respect to
Earned Commissions, including those obligations set forth in paragraph (B)(2) to
Exhibit C to the License Agreement.

 

6. This Agreement, the License Agreement (as amended hereby) and the Renewal
Agreement set forth the entire agreement and understanding between the parties
with respect to the matters set forth herein. This Agreement shall be
interpreted and governed by the internal substantive laws of the State of
Illinois, without regard to its conflict of law principles. This

 

--------------------------------------------------------------------------------



December 19, 2008

Page -4-

 

 

Agreement shall not be effective until it has been received and executed by
Sears in Hoffman Estates, Illinois. The federal and/or state courts of Illinois
shall have personal and subject matter jurisdiction over, and the parties each
hereby submit to the venue of such courts with respect to any dispute arising
pursuant to this Agreement, and all objections to such jurisdiction and venue
and hereby waived.

 

 

--------------------------------------------------------------------------------



December 19, 2008

Page -5-

 

 

            Please indicate your acceptance of the terms of this letter
agreement by returning a signed copy to the Company.

 

Very truly yours,

 

CPI CORP.

 

 

By:

_______________________________________

 

Its: Chief Executive Officer and President

 

 

CONSUMER PROGRAMS INCORPORATED

 

 

By:

_______________________________________

 

Its: Chief Executive Officer and President

 

Confirmed and Agreed:

 

SEARS, ROEBUCK AND CO.

 

By:

_______________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________

Its:

 

 